Citation Nr: 0314131	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  02-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying entitlement 
to service connection for diabetes mellitus.  The veteran 
thereafter expanded his claim to include the assertion that 
diabetes mellitus was the result of the many medications 
administered since the 1950s for treatment of his service-
connected disabilities.

In his substantive appeal filed in March 2002, the veteran 
requested a Board hearing, at which he reported he did not 
wish to be present.  The Board thereafter corresponded with 
the veteran in an effort to clarify his hearing request, and, 
in response, the veteran indicated in a statement received by 
the Board in early January 2003 that he no longer wished to 
appear at a hearing.  

The Board in a memorandum to its evidence development unit in 
March 2003 requested that certain development actions be 
undertaken in connection with the issue herein under 
consideration.


REMAND

As indicated above, the Board has ordered further development 
in this case without remanding the matter to the RO.  The 
above-noted development was sought pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Additional evidence, to include the report of a VA 
endocrinology examination compiled in May 2003, has been 
added to the record as a result of the action undertaken by 
the Board's evidence development unit.  In the absence of a 
written waiver from the veteran, such evidence, in 
combination with that already on file, must be reviewed by 
the RO.  Hence, remand is required.  

It, too, is noted that the RO has not to date considered the 
claim of entitlement to service connection for diabetes 
mellitus in connection with the allegation advanced by the 
representative in February 2001, that diabetes mellitus is 
the result of inservice herbicide exposure.  Further actions 
in this regard are found to be in order.  

While the Board regrets that another remand of this matter 
will further delay a final decision in this appeal, such 
action is needed to ensure that all due process requirements 
are met. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

The RO should adjudicate the veteran's 
claim for direct and secondary service 
connection for diabetes mellitus, to 
include the allegation that the disorder 
is the result of inservice herbicide 
exposure, on the basis of all the 
evidence on file and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case and 
they should then be afforded a reasonable 
period in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran 



need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



